41 F.3d 1508
Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert MORITZ, Defendant-Appellant.
No. 94-3346.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1994.

1
Before:  MARTIN and BATCHELDER, Circuit Judges, and ENSLEN, District Judge.*

ORDER

2
Robert Moritz, a federal prisoner, appeals the sentence imposed following his guilty plea to one count of armed carjacking in violation of 18 U.S.C. Sec. 2119, and one count of using a firearm during a crime of violence in violation of 18 U.S.C. Sec. 924(c)(1).  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


3
On December 22, 1993, Moritz pleaded guilty to the two counts described above pursuant to a Rule 11 plea agreement.  On March 8, 1994, the district court sentenced him to 33 months in prison on count one, 60 months (consecutive) on count two, three years of supervised release, and $2,264 restitution.  Judgment was entered on March 11, 1994.


4
On appeal, Moritz argues that the imposition of consecutive sentences for counts one and two violates the prohibition against multiple punishments for the same offense found in the Double Jeopardy Clause of the Fifth Amendment.


5
Upon review, we affirm the district court's judgment because this circuit and others have recently held that Congress clearly and expressly intended to punish cumulatively conduct that violates both Sec. 2119, prohibiting armed carjacking, and Sec. 924(c)(1), prohibiting the use of a firearm during a crime of violence.  Consequently, the Double Jeopardy Clause does not bar imposition of Sec. 924(c)(1)'s mandatory consecutive five-year sentence in addition to the penalty imposed under the sentencing guidelines for carjacking.  See United States v. Jones, 34 F.3d 596, 601-02 (8th Cir.1994);  United States v. Johnson, 32 F.3d 82, 85-86 (4th Cir.1994);  United States v. Mohammed, 27 F.3d 815, 820 (2d Cir.1994);  United States v. Johnson, 22 F.3d 106, 108 (6th Cir.1994);  United States v. Singleton, 16 F.3d 1419, 1427 (5th Cir.1994).


6
Accordingly, the district court's judgment, entered on March 11, 1994, is affirmed.



*
 The Honorable Richard A. Enslen, U.S. District Judge for the Western District of Michigan, sitting by designation